          Case 3:21-cv-00281-MMD-WGC Document 15 Filed 07/20/21 Page 1 of 3




 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 6

 7 R.S. COPPOLA TRUST – OCT. 19, 1995,                      Case No.: 3:21-cv-00281-MMD-WGC
   RALPH STEPHEN COPPOLA,
 8                                                                         ORDER
         Plaintiffs,
 9                                                                      Re: ECF No. 13
   v.
10
   NATIONAL DEFAULT SERVICES, et al.,
11
         Defendants.
12

13
            Before the court is Plaintiffs’ Motion for Authorization to Register as a Filer in This Case
14
     Utilizing the Case Management/Electronic Case Filing (CM/ECF) System. (ECF No. 13.)
15
     Plaintiffs request permission to file, receive, and serve documents electronically in this case. The
16
     court will grant Plaintiffs’ request under LR IC 2-1(b), which states that a “pro se litigant may
17
     request the court’s authorization to register as a filer in a specific case.” For the purpose of this
18
     rule, a “filer” is defined as “a person who is issued a login and password to file documents in the
19
     court’s electronic filing system.” LR IC 1-1(b).
20
            IT IS HEREBY ORDERED that Plaintiffs’ “Motion for Authorization to Register as a
21
     Filer in This Case Utilizing the Case Management/Electronic Case Filing (CM/ECF) System”
22
     (ECF No. 13) is GRANTED on a limited basis. Plaintiffs must first comply with the following
23
     procedures to activate the CM/ECF account:
         Case 3:21-cv-00281-MMD-WGC Document 15 Filed 07/20/21 Page 2 of 3




 1         1.      By Friday, August 20, 2021, Plaintiffs must file a written certification that they

 2 have completed the CM/ECF tutorial and are familiar with Electronic Filing Procedures, Best

 3 Practices, and the Civil & Criminal Events Menu that are available on the court’s website,

 4 www.nvd.uscourts.gov. Plaintiffs are advised that they are not authorized to file electronically

 5 until this certification is filed with the court within the time frame specified. LR IC 2-1.

 6         2.      After timely filing the certification, Plaintiffs must contact the CM/ECF Help Desk

 7 at (702) 464-5555 to set up a CM/ECF account.

 8         3.      Plaintiffs are directed to familiarize themselves with Part IC - Electronic Case

 9 Filing of the Local Rules of Practice of the United States District Court.

10         This action, which was removed by Defendants from State court, was filed by the R.S.

11 Coppola Trust—Oct. 19, 1995, and Ralph Stephen Coppola, the Trustee for the R.S. Coppola

12 Trust—Oct. 19, 1995. (ECF No. 1-1.) A trust (or a person suing in his or her capacity as trustee of

13 a trust) is not permitted to represent itself in court. See C.E. Pope Equity Trust v. United States,

14 818 F.2d 696, 697-98 (9th Cir. 1987) (non-attorney may represent himself in a lawsuit, he does not

15 have authority to appear as an attorney for others; finding that person filing action on behalf of

16 trust and himself as trustee of the trust was not allowed to represent himself or the trust pro se in

17 federal court unless the trustee was the actual beneficial owner of the trust’s claims); see also

18 Maisano v. Welcher, 940 F.2d 499, 501 (9th Cir. 1991); Church of the New Testament v. United

19 States, 783 F.2d 771, 773 (9th Cir. 1986); U.S. v. Haines, No. C13-5082 BHS, 2013 WL 5719455

20 (W.D. Wa. Aug. 5, 2013) (“A trustee cannot act in a pro se capacity in a judicial proceeding

21 involving the trust for which he serves as a fiduciary.”); Guerin v. Guerin, 993 P.2d 1256, 1258,

22

23
                                                     2
          Case 3:21-cv-00281-MMD-WGC Document 15 Filed 07/20/21 Page 3 of 3




 1 116 Nev. 210, 214 (2000) (“A proper person, however, is not permitted to represent an entity such

 2 as a trust.”).

 3          The court will issue a separate order requiring Plaintiffs to obtain counsel to continue this

 4 litigation. This Order granting Plaintiffs permission to file electronically (should they fulfill all the

 5 prerequisites noted above) should not be interpreted to mean that Plaintiffs can continue in this

 6 action without representation.

 7          IT IS SO ORDERED.

 8          Dated: July 20, 2021.

 9                                                    _________________________________
                                                      WILLIAM G. COBB
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                       3
